UNITED STATES DISTRICT COURT United States Courts

Southern District of Texas

SOUTHERN DISTRICT OF TEXAS BLED
HOUSTON DIVISION
SEP 25 2015
UNITED STATES OF AMERICA § David J. Bradley, Clerk of Cour
§
v. § Case No. ] 9 OR 0
: (U1
JOHN MATTHEW GOINES §
MICHAEL LEWIS MILLER §
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

Conspiracy to Possess with Intent to Distribute Methamphetamine
On or about March 20, 2019, in the Southern District of Texas, and elsewhere, and within
the jurisdiction of this Court, the defendants,
JOHN MATTHEW GOINES
and
MICHAEL LEWIS MILLER
did knowingly, unlawfully and intentionally combine, conspire, confederate and agree with others,
known and unknown to the Grand Jury, to possess with the intent to distribute a controlled
substance, that is fifty (50) grams or more methamphetamine, a Schedule IJ controlled substance.

In violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b)(1)(A), and

Title 18, United States Code, Section 2.
COUNT TWO
Possession with Intent to Distribute Methamphetamine
On or about March 20, 2019, in the Southern District of Texas, and elsewhere, and within
the jurisdiction of this Court, the defendant,
JOHN MATTHEW GOINES

and
MICHAEL LEWIS MILLER

aiding, abetting and assisting others known and unknown to the Grand Jury, did knowingly,
unlawfully and intentionally attempt to possess with intent to distribute a controlled substance, that
is fifty (50) grams or more methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title
18, United States Code, Section 2.

COUNT THREE
Possession with Intent to Distribute Methamphetamine

On or about April 2, 2019, in the Southern District of Texas, and elsewhere, and within the

jurisdiction of this Court, the defendant,

JOHN MATTHEW GOINES

did knowingly, unlawfully and intentionally attempt to possess with intent to distribute a controlled
substance, that is fifty (50) grams or more methamphetamine, a Schedule IJ controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1){A).
COUNT FOUR
Possession with Intent to Distribute Methamphetamine
On or about April 2, 2019, in the Southern District of Texas, and elsewhere, and within the
jurisdiction of this Court, the defendant,
JOHN MATTHEW GOINES
did knowingly, unlawfully and intentionally attempt to possess with intent to distribute a controlled
substance, that is five (5) grams or more methamphetamine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B).

COUNT FIVE
Possession with Intent to Distribute Methamphetamine

On or about April 8, 2019, in the Southern District of Texas, and elsewhere, and within the

jurisdiction of this Court, the defendant,
MICHAEL LEWIS MILLER

aiding, abetting and assisting others known and unknown to the Grand Jury, did knowingly,
unlawfully and intentionally attempt to possess with intent to distribute a controlled substance, that
is fifty (50) grams or more methamphetamine, a Schedule I controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A), and Title

18, United States Code, Section 2.
NOTICE OF CRIMINAL FORFEITURE
(21 U.S.C. § 853(a))

Pursuant to Title 21, United States Code, Section 853(a), the United States of America

gives notice to Defendant,

JOHN MATTHEW GOINES
and
MICHAEL LEWIS MILLER

that upon conviction of an offense in violation of Title 21, United States Code, §§ 841 or 846, the

following is subject to forfeiture:

1) all property constituting, or derived from, any proceeds obtained, directly or indirectly, as

the result of such violation; and
2) all property used, or intended to be used, in any manner or part, to commit, or to facilitate

the commission of, such violation.

A TRUE BILL
af n
Original Signature on File
FOREPERSON OF THE GRAND JURY

 

RYAN K. PATRICK
United States Attorney

py: A/D,

MICHAEL E. DA
Assistant United States Attorney
(713) 567-9000
